Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 2, 3, 5, 6, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siu et al. (US5441820).
2.	Regarding claims 2, 3, 5, 6 and 16, Siu teaches a metal-air battery (see Figure below) comprising: a metal negative electrode that contains metal serving as a negative electrode active material; and an air electrode that has oxygen reduction activity, the metal negative electrode and the air electrode being arranged so as to face each other in a state where at least a part of the metal negative electrode and the air electrode is immersed in an electrolytic solution inside a casing, wherein the metal negative electrode is housed in a negative electrode housing in the casing, a first separator separating the metal negative electrode and the air electrode is arranged at a side surface of the negative electrode housing, and a first liquid inlet through which inside of the negative electrode housing and outside of the negative electrode housing communicate with each other is provided on an upper surface of the negative electrode housing (see Fig. below).
2.	Siu teaches a method for producing a metal-air battery (see Fig. below) that includes a casing, an air electrode that has oxygen reduction activity, and
a metal negative electrode arranged so as to face the air electrode with a separator therebetween and housed in a negative electrode housing provided with a liquid inlet, wherein when an electrolytic solution is injected into the casing, the electrolytic solution is injected such that the metal negative electrode and the air electrode are immersed in the electrolytic solution and such that a liquid surface of the electrolytic solution is lower than the liquid inlet of the negative electrode housing (see Figure below).

    PNG
    media_image1.png
    572
    769
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    532
    772
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 4, 7-15 are allowable over the prior art of record

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722